, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
3.	Claims 1-12 and 14-90 are pending.
4.	Claims 1, 17, 29, 42 and 73 are amended.

Response to Arguments
5.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
		1) “Neither Sherriff et al. nor Neitzel et al. discloses an I/O system or device that uses or supports IP communications over a physical layer that supports a general purpose IP protocol between the I/O device and field devices, no combination of these references could produce the invention recited by either of claims 52 or 82.”

As per argument 1, in response to applicant's arguments, the Examiner respectfully disagrees with the Applicant’s argument. The Examiner points to paragraphs [0075, 0078] and Figs 3-4 of Sherriff. Sherriff discloses the use of communication ports 204, 206, 207, and 209a-b on a head-end device for communication with field devices 220 via distributed electronic marshaling modules 210 having a communication module that includes a pair of communication ports 212 and 214 implemented as Ethernet communication ports configured to communicate via an Ethernet protocol.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 52-55, 59, 60, 62-67 and 69-72 and 82-90 are rejected under 35 U.S.C. 103 as being unpatentable over Sherriff et al. (US Pub. No. 2018/0113830 hereinafter “Sherriff” – IDS Submission) in view of Neitzel et al. (US Patent No. 8,977,851 hereinafter “Neitzel” – IDS Submission).
Referring to claim 52, Sherriff discloses an input/output device for use in providing communications between an external device and a plurality of field devices, comprising (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140.): 
a base (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142.); 
a head-end unit disposed on the base, the head-end unit including a processor module (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.); 
a first bus disposed on the base and communicatively coupled to the processor module, the first bus connected to an external connector on the base that is adapted to communicatively couple the first bus to the external device (Sherriff -  par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145 to which the process controller 120a may be connected (e.g., via the wired or wireless connection 118a shown in FIG. 2A).); 
a plurality of slots disposed on the base (Sherriff – a plurality of slots 149a disposed on the lower portion of the base 148.); 
a plurality of terminal blocks, with each terminal block being communicatively coupled to a different one of the plurality of slots and wherein each terminal block accepts wiring to be used to communicatively couple the terminal block to one or more of the field devices (Sherriff –Fig. 2G & par. [0068-0069] disclose a plurality of terminal blocks 150a-l associated with, respectfully, each of the EMCs 110a-l, wherein each terminal block 150a-l is coupled to a field device 102a-l via wires 153a-l.); 
a second bus disposed on the base that communicatively couples the processor module to each of the plurality of slots (Sheriff – see Figs. 3-5 & par. [0072-0095]); and 
a plurality of marshalling units, and wherein each of the plurality of marshalling units is insertable into any of the slots, such that, when inserted into one of the slots, a marshalling unit communicatively couples to one of the terminal blocks and to the second bus (Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152 inserted into slots 149a coupled to termination blocks 150 & see Fig. 5.); 
wherein a first one of the marshalling units is associated with and performs communications with a set of one or more of the field devices using a first type of physical layer that supports a general purpose IP communication protocol and a second one of the marshalling units is associated with and performs communications with a different set of one or more of the field devices using the first type of physical layer that supports a general purpose IP communication protocol (Sheriff – see Figs. 3-5 & par. [0072-0095]).
	Sherriff fails to explicitly disclose each marshalling unit including a memory and a processor for performing communications.
	Neitzel discloses each marshalling unit including a memory and a processor for performing communications (Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Neitzel’s teachings with Sherriff’s teachings for the benefit of providing additional security measures to prevent unauthorized changes to safety instrumented systems even when the process control system itself has been compromised (Neitzel – Col. 1, lines 52-56).

Referring to claim 53, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the processor module includes a first processor unit that communicates with the field devices coupled to the input/output device via the first type of physical layer using a first communication protocol (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 54, Sherriff and Neitzel disclose the input/output device of claim 53, wherein the first communication protocol is a general purpose IP communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol.).

Referring to claim 55, Sherriff and Neitzel disclose the input/output device of claim 53, wherein the first communication protocol is an Ethernet communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol.).

Referring to claim 59, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the first type of physical layer is an Ethernet physical layer (Sheriff – see Par. [0037] disclosing Ethernet protocol.).

Referring to claim 60, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the head-end unit includes a power supply for providing power for field devices that use a first communication protocol via the first type of physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE).).

Referring to claim 62, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the head-end unit includes a power supply and a switch conforming to the first type of physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE). Neitzel – col. 9, line 1 discloses field junction boxes (FJBs) 134.).).

Referring to claim 63, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the processor module is removably mounted on the base (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.).

Referring to claim 64, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the first one of the marshalling units is communicatively coupled, via one of the terminal blocks, to one or more field device interface devices via the first type of physical layer and uses a first communication protocol to communicate with the one or more field device interface devices, wherein one of the field device interface devices is coupled to one or more field devices via a second type of physical layer different than the first type of physical layer (Sheriff – see Figs. 2B, 3-5 & par. [0058, 0072-0095]).

Referring to claim 65, Sherriff and Neitzel disclose the input/output device of claim 64, wherein the one of the field device interface devices is communicatively coupled to the one or more field devices via the second type of physical layer and communicates to the one or more field devices over the second type of physical layer via a second communication protocol different than the first communication protocol (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 66, Sherriff and Neitzel disclose the input/output device of claim 65, wherein the second communication protocol is a process control communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol and Hart protocol.).

Referring to claim 67, Sherriff and Neitzel disclose the input/output device of claim 66, wherein the second communication protocol is one of a HART, Fieldbus, PROFIBUS or CAN communication protocol (Sheriff – see Par. [0037] disclosing a Hart protocol.).

Referring to claim 69, Sherriff and Neitzel disclose the input/output device of claim 65, wherein the first one of the marshalling units communicates directly with one or more further field devices coupled to the first type of physical layer using the first communication protocol (Sheriff – see Figs. 4-5 & Par. [0078] disclose each of the distributed marshaling module 210 and, in particular, a communication module 218, may include a pair of communication ports 212 and 214. In embodiments, the communication ports 212, 214 may be Ethernet communication ports configured to communicate via an Ethernet protocol. Generally, however, the communication ports 212, 214 may operate using any communication protocol and medium, known or developed in the future, suitable for providing secure, timely, error-free network communication between the distributed marshaling module 210 and I/O cards 203, 203'.)..

Referring to claim 70, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the first marshalling unit is coupled to one or more of the field devices via a first type of physical layer that includes a wireless communication link (Sherriff – see Par. [0037, 0038, 0043-0045, 0051, 0056, 0060]).

Referring to claim 71, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the first marshalling unit is coupled to one or more of the field devices via a wired connection according to the first type of physical layer and a wireless gateway, wherein the wireless gateway is configured to communicate with one or more field devices via a wireless communication physical layer (Sherriff – see Par. [0037, 0038, 0043-0045, 0051, 0056, 0060]).

Referring to claim 72, Sherriff and Neitzel disclose the input/output device of claim 71, wherein the wireless communication physical layer conforms to the first type of physical layer (Sherriff – see Par. [0043-0045, 0051, 0056, 0060]).

Referring to claim 82, Sherriff discloses a field device access system for use in communicating with one or more field devices in a process plant, the field devices being coupled to a process controller and configured to perform control functions with the process plant, comprising: 
an input/output device coupled between the process controller and each of the plurality of field devices, the input/output device including (Sherriff – Fig. 1 shows I/O devices 26, 28, 29 coupled between the process controller 11 and the field devices 15-22, 23a-23c, 24a-24c.), 
a base (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142.); 
a head-end unit disposed on the base, the head-end unit including one or more input/output processor modules (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.); 
a first bus disposed on the base and communicatively coupled between the one or more input/output processor modules and an external device (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145 to which the process controller 120a may be connected (e.g., via the wired or wireless connection 118a shown in FIG. 2A).); 
a plurality of slots disposed on the base (Sherriff – a plurality of slots 149a disposed on the lower portion of the base 148.); 
a plurality of terminal blocks disposed on the base, each terminal block being communicatively coupled to a different one of the plurality of slots and wherein each terminal block accepts wiring to be used to communicatively couple the terminal block to one or more of the plurality of field devices (Sherriff –Fig. 2G & par. [0068-0069] disclose a plurality of terminal blocks 150a-l associated with, respectfully, each of the EMCs 110a-l, wherein each terminal block 150a-l is coupled to a field device 102a-l via wires 153a-l.); 
a second bus disposed on the base that communicatively couples the one or more input/output processor modules to each of the plurality of slots (Sheriff – see Figs. 3-5 & par. [0072-0095]); and 
a plurality of marshalling units, wherein each of the plurality of marshalling units includes a memory and a processor for performing communications and wherein each of the plurality of marshalling units is insertable into one of the slots, such that, when inserted into one of the slots, a marshalling unit communicatively couples to one of the terminal blocks and to the second bus (Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152 inserted into slots 149a coupled to termination blocks 150 & see Fig. 5.), wherein each of the marshalling units is associated with and performs communications with one or more field devices using a physical layer that supports general purpose internet protocol (IP) communications and performs communications with the one or more field devices using an IP communication protocol (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).
	Sherriff fails to explicitly disclose each marshalling unit including a memory and a processor for performing communications.
	Neitzel discloses each marshalling unit including a memory and a processor for performing communications (Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Neitzel’s teachings with Sherriff’s teachings for the benefit of providing additional security measures to prevent unauthorized changes to safety instrumented systems even when the process control system itself has been compromised (Neitzel – Col. 1, lines 52-56).

Referring to claim 83, Sherriff and Neitzel disclose the field device access system of claim 82, wherein the external device is a device in a monitoring system (Sheriff – see Par. [0046] disclosing the process control system 5 includes one or more operator workstations 71 that are communicatively connected to the data highway 10. Via the operator workstations 71, operators may view and monitor run-time operations of the process plant 5.).

Referring to claim 84, Sherriff and Neitzel disclose the field device access system of claim 82, wherein the external device is a device in an asset management system (Sheriff – see Par. [0035] disclosing an asset management system.).

Referring to claim 85, Sherriff and Neitzel disclose the field device access system of claim 82, wherein the external device is the process controller (Sheriff – see Fig. 5 showing process controller 120a.).

Referring to claim 86, Sherriff and Neitzel disclose the field device access system of claim 82, further including a further bus disposed on the base and communicatively coupled between the one or more input/output processor modules and the process controller (Sheriff – see Fig. 5 showing a bus 118a disposed on base 200 and coupled the processor modules 202, 202’ and process controller 120a.).

Referring to claim 87, Sherriff and Neitzel disclose the field device access system of claim 82, wherein at least one of the marshalling units communicates with the one or more field devices using an IP communication protocol that uses publish/subscribe messaging (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 88, Sherriff and Neitzel disclose the field device access system of claim 82, wherein at least one of the marshalling units performs communications with the one or more field devices using an IP communication protocol that uses response/request commands (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 89, Sherriff and Neitzel disclose the field device access system of claim 82, wherein at least one of the marshalling units performs communications with the one or more field devices using an IP communication protocol that uses device addressing within device messages (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 90, Sherriff and Neitzel disclose the field device access system of claim 82, wherein the physical layer is one of an Ethernet physical layer or an advanced physical layer (APL) (Sheriff – see Par. [0037] disclosing Ethernet protocol.).


8.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Erni et al. (US Pub. No. 2015/0127876 hereinafter “Erni”).
Referring to claim 56, Sherriff and Neitzel disclose the input/output device of claim 53, however, fail to explicitly disclose wherein the first communication protocol is a HART-IP communication protocol.
Erni discloses the first communication protocol is a HART-IP communication protocol (Erni – see Par. [0131] disclosing the use of HART-IP protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Erni’s teachings with Sherriff and Neitzel’s teachings for the benefit of providing an apparatus and method to communicatively couple field devices to controllers in a process control system using a variety of different communication protocols (Erni – Par. [0006]).

9.	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Elsterer et al. (US Pub. No. 2013/0070717 hereinafter “Elsterer”).
Referring to claim 57, Sherriff and Neitzel disclose the input/output device of claim 53, fail to explicitly disclose wherein the first communication protocol is an OPC UA communication protocol.
	Elsterer discloses the first communication protocol is an OPC UA communication protocol (Elsterer – Abstract discloses utilizing an OPC-UA communication protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Elsterer’s teachings with Sherriff and Neitzel’s teachings for the benefit of the communication protocol guaranteeing that the data interchange occurs as a function of the assigned priority values, with the result that the data can be interchanged between the two devices within a predetermined time period with a predefined probability (Elsterer – par. [0028]).

10.	Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Gill ("Ethernet moves closer to process controls", Control Engineering Europe, September 30, 2018 hereinafter “Gill”).
Referring to claim 58, Sherriff and Neitzel disclose the input/output device of claim 52, however, fail to explicitly disclose wherein the first type of physical layer is an advanced physical layer (APL) physical layer.
	Gill discloses the first type of physical layer is an advanced physical layer (APL) physical layer (Gill – Page 2, APL technology and ecosystem: APL is a ruggedized, two-wire, loop-powered Ethernet physical layer.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gill’s teachings with Sherriff and Neitzel’s teachings for the benefit of enabling a direct connection of field devices to Ethernet-based systems to enable a convergence of operations technology (OT) and information technology (IT) systems (Gill – Page 2, APL technology and ecosystem).

11.	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Swenson et al. (US Patent No. 7,580,409 hereinafter “Swenson”).
Referring to claim 61, Sherriff and Neitzel disclose the input/output device of claim 52, however, fail to explicitly disclose wherein the head-end unit includes a first switch conforming to the first type of physical layer and one of the first or second marshalling units includes a second switch conforming to the first type of physical layer.
Swenson discloses a first switch conforming to the first physical layer and a second switch conforming to the first physical layer (Swenson – Abstract discloses a first switch coupled to a second switch and having a greater number of ports than the second switch is provided. An identifier of a port of the first switch is stored in a layer of the packet above the physical layer. The packet is then communicated between the first and second switches.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Swenson’s teachings with Sherriff and Neitzel’s teachings for the benefit of providing a system for communicating control information over one or more backplane connections between two or more entities (Swenson – col. 2, lines 12-14).

12.	Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Gross, IV et al. (US Pub. No. 2015/0009995 hereinafter “Gross”).
Referring to claim 68, Sherriff and Neitzel disclose the input/output device of claim 65, however, fail to explicitly disclose wherein the first one of the marshalling units tunnels communication packets configured according to the second communication protocol within communication packets of the first communication protocol over the first type of physical layer that couples the first one of the marshalling units to the field device interface device.
Gross discloses tunneling communication packets configured according to the second communication protocol within communication packets of the first communication protocol over the first type of physical layer (Gross – Par. [0060] discloses tunneling by encapsulating a data packet that includes a header of a first communication protocol with a header of a second communication protocol in order to transmit the data packet over a delivery network that implements the second communication protocol. A tunnel is deemed established when two network nodes of the delivery network are set up to deliver packets from a first of the two network nodes to a second of the two network nodes using the encapsulating protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gross’ teachings with Sherriff and Neitzel’s teachings for the benefit of providing a novel method of tunneling data packets (Gross – par. [0005]).

13. 	Claims 1-12, 14-51 and 73-81 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein a first one of the marshalling units is associated with and performs communications with a set of one or more field devices using a first type of physical layer and a second one of the marshalling units is associated with and performs communications with a different set of one or more field devices using a second type of physical layer different than the first type of physical layer while the first one of the marshalling units performs communications with the set of one or more field devices using the first type of physical layer”, in combination with other recited limitations in independent claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein a first one of the marshalling units is associated with and performs communications with a set of one or more of the field devices using a first type of physical layer and a second one of the marshalling units is associated with and performs communications with a different set of one or more of the field devices using a second type of physical layer that is different than the first type of physical layer while the first one of the marshalling units performs communications with the set of one or more field devices using the first type of physical layer”, in combination with other recited limitations in independent claim 17.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein a first one of the marshalling units is associated with and performs communications with the first one of the field devices using the first type of physical layer and a second one of the marshalling units is associated with and performs communications with the second one of the field devices using the second type of physical layer while the first one of the marshalling units performs communications with the set of one or more field devices using the first type of physical layer”, in combination with other recited limitations in independent claim 29.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein a first one of the marshalling units is associated with and performs communications with at least one of the first set of field devices using the first type of physical layer and a second one of the marshalling units is associated with and performs communications with at least one of the second set of field devices using the second type of physical layer while the first one of the marshalling units performs communications with the set of one or more field devices using the first type of physical layer”, in combination with other recited limitations in independent claim 42.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein a first one of the marshalling units is associated with and performs communications with the first one of the field devices using the first type of physical layer and a second one of the marshalling units is associated with and performs communications with the second one of the field devices using the second type of physical layer while the first one of the marshallinq units performs communications with the first one of the field devices using the first type of physical layer”, in combination with other recited limitations in independent claim 73.
Dependent claim 2-12, 15-28, 30-41, 43-51 and 74-81 would be allowable based on their dependency of independent claims 1, 17, 29, 42 and 73.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181